                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                           Case No. 8:12CR418

     vs.
                                                                  Order
QUINCY HUGHES,

                   Defendant.



    Before the Court is the request for transcript of hearing held on August 1, 2014.

    IT IS ORDERED:

    1.     The request for transcript, filing [203] is granted.

    2.     Ireesha Fox is advised that the cost of the transcript is $80.30. To proceed
           with this request, payment should be sent to the Clerk of Court. Should the
           cost of the transcript exceed this amount, the requestor will be required to
           pay the difference. Likewise, should the cost of the transcript be less than
           $80.30, a refund check will be issued.

    3.     Upon receipt of the payment, the Clerk of Court is ordered to prepare a
           transcript of the hearing held on 08/01/2014. A copy of this order should
           also be mailed to Ireesha Fox.

    DATED: June 27, 2019

                                               BY THE COURT:


                                               s/ John M. Gerrard
                                               Chief United States District Judge
